Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is based on the claims as presented in the Preliminary Amendment of April 21, 2020.

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions
3.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 6, 7, 9, 12-14, 16, 19-21 and 32, drawn to a method of producing cobalt-based nanoparticles and subsequently producing hollow metal nanospheres.
Group II, claim 25, drawn to cobalt-based nanospheres.
Group III, claims 27, 29 and 31, drawn to hollow metal nanospheres and compositions and kits comprising same.
Group IV, claims 51, drawn to a method of administering a composition that includes hollow metal nanospheres to an individual.

5.	Groups I thru IV lack unity of invention as follows:
a) Groups I, III and IV require the technical feature of hollow metal nanospheres. However, this technical feature is not a “Special Technical Feature” as it does not make a contribution over the prior art in view of the Schwartzberg et al. Journal of Physical Chemistry B article.  Page 19939 of Schwartzberg discloses and depicts hollow gold nanospheres within the construct of the claimed invention.  
b) Groups I and II require the technical feature of cobalt-based nanoparticles.  However, this technical feature is not a “Special Technical Feature” as it does not make a contribution over the prior art in view of the Chen et al. Applied Surface Science article.  Table 1 on page 4041 of Chen discloses cobalt based nanoparticles within the construct of the claimed invention.  
c) Finally, the technical feature of Group II is not related to those of Groups III and IV.  Nothing in Group II requires hollow metal nanospheres.  Conversely, nothing in Groups III or IV requires cobalt based nanoparticles.

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined and, if appropriate a species to be examined even though these requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.



7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

8.	No telephone communication has been attempted in connection with this requirement in accord with MPEP 812.01, i.e. the requirement is considered complex as it involves election from among four separate Groups of claims.

							
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        April 28, 2021